355 U.S. 36 (1957)
EDWARDS
v.
UNITED STATES.
No. 108, Misc.
Supreme Court of United States.
Decided November 12, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
John T. Miller, Jr. for petitioner.
Solicitor General Rankin, Assistant Attorney General Olney, Beatrice Rosenberg and J. F. Bishop for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the United States Court of Appeals for the District of Columbia Circuit is vacated and the case is remanded to that Court with instructions to afford the petitioner an opportunity to substantiate his allegations. Farley v. United States, 354 U.S. 521; Johnson v. United States, 352 U.S. 565.